Citation Nr: 0813265	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  05-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for scoliosis of the 
thoracic spine.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include anxiety, depression, and manic 
depression.  

3.  Entitlement to an initial rating in excess of 30 percent 
for a scar of the left neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to September 
1985.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and April 2005 rating decisions 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the December 2004 rating decision, 
the RO granted service connection for scar, puncture, wound 
left neck, and assigned a noncompensable evaluation, 
effective January 2004.  In the April 2005 rating decision, 
the RO, in pertinent part, denied service connection for 
scoliosis of the thoracic spine and nervousness and manic 
depression.  

In a March 2006 decision review officer (DRO) decision, the 
RO increased the evaluation for the veteran's scar, puncture 
wound left neck, to 30 percent disabling, effective January 
2004.  The veteran was advised of the above grant of 
increased rating by an April 2006 letter.  However, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
held that, on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  

In July 2007, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran had scoliosis of the thoracic spine upon 
entry into service that did not increase in severity at any 
time during service.  

3.  There is no competent evidence of a nexus between the 
veteran's psychiatric disorder, to include anxiety, 
depression, and manic depression, and the service-connected 
scar of the left neck or his back disability.  

4.  The veteran's scar of the left neck is presently 
manifested by a one and a half inch scar with no associable 
disfigurement of the head, face, or neck, nor any limitation 
of motion or function due to the scar.  


CONCLUSIONS OF LAW

1.  Scoliosis of the thoracic spine preexisted service and 
was not aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.304, 3.306 (2007).

2.  A psychiatric disorder, to include anxiety, depression, 
and manic depression was not incurred in or aggravated by the 
veteran's active military service, nor is it secondary to the 
service-connected scar of the left neck or his back 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).

3.  The criteria for an initial evaluation in excess of 30 
percent for a scar of the left neck have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.118, Diagnostic Codes 7800, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Scoliosis of the Thoracic Spine  

The veteran contends that his scoliosis is attributable to 
his military service.  During the April 2007 hearing, the 
veteran testified that he was hit on the back with a piece of 
equipment that rolled off a trailer during his active duty.  
He explained that he self-medicated his back and sought 
professional treatment after being discharged from service.  
The veteran asserts that service connection is warranted for 
his scoliosis.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1132.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry, and the presumption of soundness arises.  The burden 
then shifts to VA to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's disability 
was both pre-existing and not aggravated by service.  Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court has held that the 
presumption of soundness upon entry into service may not be 
rebutted without "contemporaneous clinical evidence or 
recorded history" in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Subsequently, a higher court explained 
the Miller decision by noting that "[n]othing in the court's 
opinion suggests that without such evidence the presumption 
can never be rebutted," emphasizing that any such 
determination must consider "how strong the other rebutting 
evidence might be."  Harris v. West, 203 F.3d 1347, 1351 
(Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

Once the presumption of soundness at entry has been rebutted, 
aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, pursuant to 
38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  
In addition, the usual effects of medical and surgical 
treatment in service, provided to ameliorate a pre-existing 
condition, will not be considered service connected unless 
the disorder is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

As previously mentioned, the veteran contends that service 
connection is warranted for his scoliosis because it was 
incurred during his military service.  Applying the legal 
criteria above, the Board notes that at the veteran's 
enlistment examination in April 1980, examination of the 
spine was normal.  Thus, the veteran's scoliosis was not 
"noted" when he entered active duty, and the presumption of 
soundness applies.  The Board does note that the veteran's 
separation examination in May 1985 reported mild thoracic 
scoliosis; however, as noted, only the conditions recorded on 
examination reports may be considered as "noted," and the 
associated report of medical examination does not contain any 
reference to thoracic scoliosis.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1132 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
veteran's scoliosis existed prior to service.  The Board 
finds that the presumption of soundness has been rebutted in 
this case.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2007).  

As previously indicated, a review of the veteran's service 
medical records reveals that during the May 1985 separation 
examination, clinical evaluation of the spine was abnormal.  
The physician noted that the veteran had mild thoracic 
scoliosis.  In September 2007, the veteran was afforded a VA 
examination.  Upon review of the claims file, physical 
examination of the veteran and research from medical text, 
the examiner concluded that the veteran's thoracolumbar 
scoliosis preexisted the veteran's military service.  As a 
result, the Board finds that there is clear and unmistakable 
evidence demonstrating the thoracic scoliosis existed before 
his acceptance and enrollment into active service.  It is 
also noted that there is no medical evidence or opinion of 
record which suggests that the veteran's thoracic scoliosis 
did not exist prior to service.

Next, with the presumption of soundness rebutted, the Board 
must determine whether the veteran's pre-existing scoliosis 
was aggravated (i.e., incurred a permanent increase in the 
underlying disability which was not natural progress) during 
service.  The Board finds that the disability was clearly and 
unmistakably not aggravated during service.

In September 2007, the veteran was afforded a VA examination.  
During the examination, the veteran reported that he injured 
his back in 1982 when he fell off a moving trailer during his 
active service.  He stated that after service, he injured his 
back again in 1991, after falling against a sink impacting 
the left side of his back.  The examiner noted that the 
veteran was placed on social security due to his back injury 
in 1991, and was subsequently treated at the local VA 
outpatient treatment facility from 1991 to 1994.  

Plain x-rays of the thoracic lumbar spine and scoliosis 
series were performed which demonstrated a long "C-shaped" 
thoracolumbar scoliosis that showed a 12 degree apex right 
curve centered at T7 and an apex left curve of 15 degrees 
centered at L1.  The examiner noted that the thoracolumbar 
junction curve of 15 degrees is the larger of the two curves 
and the side bending to the left essentially corrects the 
left-sided lower lumbar 15 curve.  The examiner diagnosed the 
veteran with thoracolumbar scoliosis, mild, secondary to limb 
length discrepancy, with the right lower limb 2 centimeters 
longer than the left.  

The examiner opined that the veteran's current thoracolumbar 
scoliosis is not related to his military service.  The 
examiner explained that the veteran's condition preexisted 
his military service and stabilized when the veteran stopped 
growing at approximately 18 years of age in 1963 or 1964.  
The cause of his thoracolumbar scoliosis is the limb length 
discrepancy, which was reflected on the x-rays.  The examiner 
further concluded that the veteran's thoracolumbar scoliosis 
curve has not increased since he completed his growth and 
there have been no increase in severity of the scoliosis by 
clinical examination, subjective complaints or radiographic 
findings.  Additionally, because the veteran did not have any 
evidence of back pain while on active duty and the first 
indication of back difficulties did not occur until 1991, the 
veteran's current thoracolumbar scoliosis is not related to 
his military service.  

Based on this highly probative medical opinion and the 
medical reports of record which show no evidence to the 
contrary, the Board finds there is no competent medical 
evidence of record showing that the veteran's scoliosis 
underwent a permanent increase during service that was not 
due to the natural progress of the disability.

In summary, the Board finds the evidence clearly and 
unmistakably shows that the veteran's scoliosis existed prior 
to service, and that his scoliosis was clearly and 
unmistakably not aggravated during service.  The claim for 
service connection for scoliosis of the thoracic spine is 
denied, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.

B.  Psychiatric Disorder, to Include Anxiety, Depression, and 
Manic Depression  

The veteran testified during the April 2007 hearing that his 
anxiety and depression were incurred during his military 
service.  He explained that he was depressed during active 
duty, and the depression continued after his discharge from 
active service.  The veteran further added that his anxiety 
and depression are also attributable to his back injury and 
neck scar.  

As stated previously, the Court has also held that generally, 
to prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); see also Rose v. West, 11 
Vet. App. 169, 171 (1998).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, there is a current diagnosis of depression and 
anxiety.  In an April 2004 private medical record, the 
veteran was diagnosed with anxiety and depression.  VA 
outpatient treatment records dated December 2004 reflect 
diagnoses of depression and anxiety, and in March 2007, it 
was noted that the veteran's depression was "secondary to 
medical condition."  The Board notes that service connection 
is in effect for the veteran's left neck scar, but the 
veteran has not been granted service connection for his back 
disability; therefore, his claim of his psychiatric condition 
being caused by his back disability warrants no further 
consideration in this regard.  38 C.F.R. § 3.310.

Service medical records reveal no complaints, treatment, or 
diagnosis of a psychiatric condition.  Psychiatric evaluation 
of the veteran prior to discharge in May 1985 was normal, and 
the veteran indicated on his May 1985 report of medical 
history as never having depression or excessive worry.  

Post service treatment records reflect complaints and 
treatment for depression and anxiety.  In April 2004, private 
treatment records note diagnoses of depression and anxiety.  
A December 2004 VA outpatient treatment record reports 
diagnoses of depression and anxiety, and in February 2007, 
the veteran was diagnosed with depression, "secondary to 
medical condition."  Similarly, an April 2006 private 
medical statement states that the veteran suffers from 
"recurrent depression."  The Board notes that not one of 
the treatment records etiologically relate the veteran's 
current depression and anxiety to service or any event of 
service.

The Board acknowledges that the veteran has contended, in 
essence, that his psychiatric condition has existed since his 
military service.  Additionally, the Board, is of course, 
aware of the provisions of 38 C.F.R. § 3.303(b), relating to 
chronicity and continuity of symptomatology; however, there 
is no objective medical evidence of record of a psychiatric 
disability incurred during service or immediately thereafter.  
See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  Based 
upon the evidence in the claims file, however, the first time 
the veteran's depression and anxiety are shown is in an April 
2004 VA outpatient treatment record, which is many years 
following the veteran's discharge from service.  The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (negative evidence to mean that "which 
tends to disprove the existence of an alleged fact").  
Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), 
the Court held that "evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
negative service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence relating the veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
veteran's claim.  Continuity of symptomatology has not been 
established.  There is no probative medical evidence 
suggesting a link between the veteran's period of service and 
his current diagnosis of depression, anxiety and manic 
depression.  

To the extent that the veteran is claiming service connection 
for a psychiatric disorder on a secondary basis, the Board 
finds that post service medical evidence fails to indicate 
that the veteran's service-connected disability played a role 
in the development or worsening of his psychiatric condition.  
There is no competent medical evidence indicating that the 
veteran's psychiatric condition is related to his service-
connected left neck scar.  Thus, with no competent and 
probative medical evidence indicating that the veteran's 
current psychiatric disorder, to include anxiety, depression, 
and manic depression is causally related to his service-
connected disability, the claim for service connection must 
be denied.  

The Board is aware of the veteran's contentions that his 
depression and anxiety are somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis is of no probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
credible medical evidence linking the veteran's current 
diagnosis to service, the veteran's claim for service 
connection for a psychiatric disorder, to include anxiety, 
depression, and manic depression is denied.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder, to include 
anxiety, depression, and manic depression, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

C.  Scar of the Left Neck

The veteran asserted during the April 2007 hearing that 
during service, he suffered a puncture wound to his neck, 
which left behind a scar.  Since that time the veteran stated 
that the scar is painful when it gets cold and wet, and 
contends that his service-connected scar is worse than the 
current evaluation contemplates.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this case, because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By way of procedural background, in the December 2004 rating 
decision, service connection was granted for a scar, puncture 
wound, left neck, and assigned a noncompensable evaluation 
under Diagnostic Code 7805, effective January 2004.  The RO 
concluded that based upon the in-service report of a flat 
scar, with no disfigurement, limitation, or pain, a 
noncompensable evaluation was warranted.  Subsequently 
thereafter, in a March 2006 DRO decision, the RO increased 
the veteran's evaluation to 30 percent, effective January 
2004, under Diagnostic Codes 7805-7800.  The RO determined 
that the medical evidence of record exhibited two or three 
characteristics of disfigurement, which is sufficient to 
warrant a higher rating.  

Review of the veteran's service medical records reflect a 1.5 
centimeter flat scar of the left side of the veteran's neck 
prior to discharge in May 1985.  

Post service treatment records contain no complaints or 
treatment associated with the veteran's service-connected 
scar.  

In January 2006, the veteran was afforded a VA examination 
for his service-connected scar.  The veteran reported to the 
examiner that in 1982, while on a convoy, a tree branch 
penetrated the middle of the lateral aspect of his left neck.  
He explained that he was transported to the hospital where 
the wound was cleaned and left open to drain.  The wound 
healed without incident.  Since that time, the veteran 
indicated that he experiences tenderness with pressure over 
the area as well as numbness around the edges of the 
depressed location.  He further added that he experiences 
difficulty in shaving due to the location of the wound.  

Upon physical examination of the veteran, the examiner noted 
a superficial scar in the middle of the left lateral neck 
that is one and a half inches in length and a half of an inch 
in width.  There was no pain in the scar, but there was 
adherence to the underlying tissue.  The examiner noted that 
the wound was irregular, atrophic, shiny, and scaly, but not 
unstable or deep.  There was no inflammation, edema, or 
keloid formation present, and the color of the scar was 
described as being similar to the surrounding skin.  The 
examiner determined there was no area of inflexibility or 
induration in the area of the scar nor any limitation of 
motion or function due to the scar.  There was no 
disfigurement of the head, face, or neck due to the scar, and 
the examiner diagnosed the veteran with scar secondary to 
puncture wound of the left neck.  The examiner acknowledged 
the veteran's numbness around the depression of the small 
scar, but opined that the scar does not effect his work or 
home life.  

The veteran's service-connected scar is currently rated as 30 
percent disabling under Diagnostic Codes 7805-7800.  
Hyphenated diagnostic codes, such as those employed here, are 
used when a rating pursuant to one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.  38 C.F.R. § 4.27 (2007).

Under Diagnostic Code 7800, a 10 percent evaluation is 
warranted for scars of the head, face, and neck when there is 
one characteristic of disfigurement.  A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips) or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2007).  

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are:  
a scar 5 or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper- pigmented 
in an area exceeding six square inches (39-sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39-sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39- sq. cm.).  Under note (3) 
the adjudicator is required to take into consideration 
unretouched color photographs when evaluating scars under 
these criteria.  38 C.F.R. § 4.118, Code 7800 (2007).

Under Diagnostic Code 7805, scars (not otherwise specified) 
are rated based on limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).  

Based upon the evidence of record, the Board finds a higher 
evaluation for the veteran's service-connected left neck scar 
is not warranted.  The January 2006 VA examiner noted no 
tissue loss, and while the scar appeared irregular, atrophic, 
shiny, and scaly, there was no gross distortion or asymmetry 
of the face.  In fact, the examiner stated that the wound was 
not deep and the face was not involved.  More importantly, 
the veteran's service-connected scar does not represent four 
or five characteristics of disfigurement.  The scar is not 
five or more inches in length, at least one-quarter inch 
wide, hypo-or hyper-pigmented in an area exceeding six square 
inches, missing underlying soft tissue in an area exceeding 
six square inches, or skin indurated and inflexible in an 
area exceeding six square inches.  Moreover, no limitation of 
function as a result of the service-connected scar has been 
demonstrated by objective evidence.  Thus, the Board finds 
that a higher rating under Diagnostic Codes 7800 or 7805 is 
not warranted for the veteran's service-connected left neck 
scar.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40 or 4.45 is warranted in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, in 
this case, where the diagnostic codes under which the veteran 
is rated, in this case, Diagnostic Codes 7800 and 7805, are 
not predicated on loss of range of motion, §§ 4.40 and 4.45 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected scar of the left, 
as the Court indicated can be done in this type of case.  See 
Fenderson, supra.  However, upon reviewing the longitudinal 
record in this case, we find that at no time since service 
connection has been in effect has the service-connected scar 
of the left neck been more disabling than 30 percent.  The 
veteran is competent to report his symptoms, and the Board 
does not doubt the sincerity of the veteran's belief that his 
service-connected disability has worsened; however, the 
objective clinical findings do not support his assertions.  

As the preponderance of the evidence is against the veteran's 
claim for an increased rating for his scar of the left neck 
disability, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

In regards to the veteran's service connection claims, the 
Board finds that the VCAA notice requirements have been 
satisfied by the June 2004, January 2005 and January 2006 
letters sent to the veteran.  In the letters, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post-service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  See also the January 2004 and February 
2004 VCAA letters.  

Turning to the veteran's claim for an increased rating for 
his service-connected scar of the left neck, the Board notes 
that in the June 2004 VCAA letter, VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  In this case, however, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection for scar of the left neck.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22. Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22. Vet. 
App. 37 (2008).

As previously noted, VCAA compliance was substantially met in 
June 2004.  However, the Board finds that any notice errors 
present did not affect the essential fairness of the 
adjudication because the veteran had actual knowledge of what 
was necessary to substantiate his claim for an increased 
rating, which is shown by his statements contending that his 
disability has worsened in severity and affect his overall 
daily functioning.  See also Board hearing transcript dated 
April 2007.  The Board finds that by way of the veteran's 
actual knowledge and the overall development of his claim 
throughout the pendency of this appeal, any errors of notice 
are non-prejudicial to the veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated August 
1991 to July 2007, private medical records from October 2000 
to July 2006, and Social Security Administration medical 
records.  The veteran was also provided VA examinations in 
connection with his claim for an increased rating and his 
service connection claim for scoliosis of the thoracic spine.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a psychiatric disorder, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

Here, the evidence does not indicate that the veteran's 
claimed condition may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by the veteran of a causal 
connection between the disability and service).  In this 
case, the veteran has not brought forth evidence suggestive 
of a causal connection between the claimed condition and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between his claimed 
condition and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide 
a medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.  
However, unlike Charles, in this case, there is no competent 
evidence of the veteran's claimed condition occurring as a 
result of service.  See also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board notes that in a February 2008 Report of Contact, 
the veteran informed the RO that he did not receive the most 
recent supplemental statement of the case (SSOC) dated 
January 2008.  The veteran explained that his address was 
current, but did not receive the January 2008 SSOC.  The 
Board finds that there is nothing contained in the record to 
indicate that anything unusual happened as to the location of 
the record which would have prevented the RO from following 
its usual procedures of sending the veteran a SSOC.  Indeed, 
the record appears to confirm that the usual procedures were 
followed.  Therefore, the Board finds that the presumption of 
regularity applies.  Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (regarding the applicability of the presumption of 
regularity to RO actions); see also Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



ORDER

Entitlement to service connection for scoliosis of the 
thoracic spine is denied.  

Entitlement to service connection for a psychiatric disorder, 
to include anxiety, depression, and manic depression is 
denied.  

Entitlement to an initial rating in excess of 30 percent for 
a scar of the left neck is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


